                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:17-cr-00054-BLW
        Plaintiff,
                                               MEMORANDUM DECISION
         v.                                    AND ORDER

  KATHERINE ANNE SEGAL,

        Defendant.



                                 INTRODUCTION

      Before the Court is Katherine Segal’s unopposed motion for sentence

reduction. Dkt. 47. After considering the briefing and record, the Court will grant

the motion.

                                  BACKGROUND
      In 2018, Segal pled guilty to possession with intent to distribute Alpha-PVP

and was sentenced to 70 months incarceration. Segal is currently serving her

sentence at a halfway house. Segal’s expected release date is January 20, 2022.

      Segal seeks compassionate release so that she may care for her daughter who

is seriously ill with cancer. Segal has a satisfactory release plan and will be able to

care for her daughter at her residence.




MEMORANDUM DECISION AND ORDER - 1
                               LEGAL STANDARD

      Segal seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” Id.;

United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021). See also United States

v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019). The defendant bears the

burden of establishing that extraordinary and compelling reasons exist to justify

compassionate release. See United States v. Greenhut, 2020 WL 509385, at *1

(C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07

(9th Cir. 1998)).

                                     ANALYSIS

      Segal requested compassionate release from the Warden of her facility on

May 28, 2021 and has not received a response. Therefore, her motion is ripe for

consideration.

      Segal has demonstrated extraordinary and compelling circumstances

justifying release. Caring for her daughter, who is severely ill, is the kind of family




MEMORANDUM DECISION AND ORDER - 2
circumstance envisioned by the Sentencing Commission that warrants release.

U.S.S.G. § 1B1.13.1

      The § 3553(a) factors also warrant release. Segal has served most of her

sentence and has been transferred to a halfway house. Segal has a satisfactory

release plan. Further, Segal will continue participating in substance abuse and

mental health treatment while on supervised release.

                                           ORDER

      IT IS ORDERED that Katherine Segal’s Unopposed Motion for Sentence

Reduction (Dkt. 47) is GRANTED.

      IT IS FURTHER ORDERED that Katherine Segal’s sentence is reduced to

a sentence of time served. The Bureau of Prisons shall release her as soon as

possible to begin serving her term of supervised release.



                                                    DATED: June 29, 2021


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge




      1
          Section 1B1.13 is not binding on the Court but remains persuasive.



MEMORANDUM DECISION AND ORDER - 3
